DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 7/20/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Election/Restrictions
Applicant’s election of the species: (A) mature human GDF11 and (B) frailty, in the reply filed on 11/9/2020 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 48-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfman et al. (US2003/0104406, cited in the IDS dated 7/20/2021).
The instant claims are drawn to a method of treating or preventing a skeletal muscle condition and/or promoting or enhancing muscle tissue repair in a subject comprising administering a pharmaceutical composition comprising a GDF-11 polypeptide to the subject, wherein the GDF11 polypeptide comprises at least the 12.5 kDa C-terminus of GDF11 or has at least 90% sequence identity to full length human mature GDF-11.
Wolfman teaches modified and stabilized propeptides of BMP-11 (GDF-11). Also disclosed are methods for making and using the modified propeptides to prevent or treat human or animal disorders in which an increase in muscle tissue would be therapeutically beneficial. Such disorders include muscle or neuromuscular disorders (such as amyotrophic lateral sclerosis, muscular dystrophy, muscle atrophy, congestive obstructive pulmonary disease, muscle wasting syndrome, sarcopenia, or cachexia, which may produce frailty), metabolic diseases or disorders (such as type 2 diabetes, noninsulin-dependent diabetes mellitus, hyperglycemia, or obesity), adipose tissue disorders (such as obesity) and bone degenerative disease (such as osteoporosis) which comprises diseases and/or reads upon “promoting or enhancing muscle tissue repair” set forth in claims 48-49, 59 (e.g., abstract and pages 10-13).
Figure 14 G of Wolfman teaches a GDF11 (BMP-11) polypeptide wherein the GDF-11 polypeptide comprises at least the 12.5 kDa C-terminus of GDF-11 or has at least 90% sequence identity to full length human mature GDF11, and Figure 14 I teaches human BMP-11 mature sequence polypeptide, as in instant claim 48 and wherein the mature form is a variant or fragment of human GDF-11 precursor as in instant claims 52, 60:

    PNG
    media_image1.png
    253
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    589
    media_image2.png
    Greyscale

The peptides may be stabilized by any means known in the art (e.g., col. 2) such as fusion protein with the Fc region of a IgG molecule, glycosylated or linked to albumin or a nonproteineous polymer (e.g., page 2) as in instant claims 53, 63.
	BMP-11 includes (e.g., page 3) a specific differentiation factor set forth in SEQ ID NO: 7 and any known or later described homologs thereof and includes homologs from other sources such as BMP-11 from bovine, dog, cat, turkey, etc.  The term includes full-length unprocessed precursor form as well as the mature forms resulting from post-translational cleavage of the propeptide, and also includes conservative or non-conservative changes that maintain one or more biological activities associated with a BMP-11 protein (e.g., reading upon variant as in instant claims 52, 62).
	The term “mature BMP-11” refers to the protein or polypeptide that is cleaved from the carboxy terminal domain of the BMP-11 precursor protein. A human form of mature BMP-11 protein is provided in SEQ ID NO: 9. The mature BMP-11 may be naturally occurring or synthetic. The mature BMP-11 may be present as a monomer, homodimer (instant claims 51, 61), or may be present in a BMP-11 latent complex. Depending of the in vivo or in vitro conditions, mature BMP-11 may establish an equilibrium among any or all of these different forms. Without limitation as to the mechanism, mature BMP-11 is believed to be biologically active as homodimer. In its biologically active form, the mature BMP-11 is also referred to as “active BMP-11” (e.g., page 4). Solutions or suspensions (reading upon instant claims 54, 64) are described in page 12. The route of administration includes intravenous (I.V.), intraperitoneal (I.P), intramuscular (I.M.), intracavity, subcutaneous (S.C) or transdermal. Preferred embodiments include I.V., I.P., I.M. and S.C. injection (e.g., page 12) as in instant claims 55, 65. In one embodiment (e.g., page 13) the peptides are prepared with carriers that will protect the compound against rapid elimination from the body, such as controlled release formulation (instant claims 56, 66) and may comprise biodegradable, biocompatible polymers such as ethylene vinyl acetate, polyanhydrides, polyglycolic acid, collagen, polyorthoesters, and polylactic acid. (e.g., page 13) as in instant claims 57 and  67.
With regards to the dosage, Example 8, page 16 teaches administration of 2 ug/mouse, which, for an average 0.025 kg/mouse, i.e. 2x10-3mg/2x10-2 kg =0.1 mg/kg which is encompassed by the instant range 0.001 mg/kg to 0.5 mg/kg of the subject’s body weight, as in instant claims 58, 68.
	It would have been obvious to utilize the mature form of BMP-11 (GDF-11) or the precursor of BMP-11 which are biological variants of BMP-11 propeptide in similar dosages as those described by Wolfman to prevent or treat human or animal disorders in which an increase in muscle tissue would be therapeutically beneficial. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because, according to Wolfman, BMP-11 (GDF-11) includes (e.g., col. 3) a specific differentiation factor set forth in SEQ ID NO: 7 and any known or later described homologs thereof and includes homologs from other sources such as BMP-11 from bovine, dog, cat, turkey, etc.  The term includes full-length unprocessed precursor form as well as the mature forms resulting from post-translational cleavage of the propeptide, and also includes conservative or non-conservative changes that maintain one or more biological activities associated with a BMP-11 protein. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the mature BMP-11 is also referred to as “active BMP-11.”
             Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.                                                                          Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 09/2021